Citation Nr: 1143014	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from April 1968 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The substantive appeal (VA Form 9) received in January 2009 reflects that the Veteran checked the box indicating that he did not want a Board hearing.  The claim was subsequently certified to the Board for adjudication of the appeal. 

In correspondence received in December 2010, the Veteran indicated that he wanted to testify at a Travel Board hearing.  In subsequent correspondence received in October 2011, the Veteran reported that he would like to appear at a Board video conference hearing.  The Veteran's October 2011 correspondence was treated as a motion requesting a Board video conference hearing.  The file contains a November 2011 ruling by a Deputy Vice Chairman of the Board, granting the Veteran's motion for a video conference hearing, based on good cause shown. 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  A hearing before a Veterans Law Judge via video conference must be scheduled at the RO level, and, accordingly, a remand is required.  See 38 C.F.R. §§ 20.700, 20.704(a) (2011).  


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board video conference hearing to be held at his local RO.  He should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy sent to his representative, and a copy of the hearing notice placed in the record.  See 38 C.F.R. § 20.704(b) (2011). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


